Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CUSIP No. 88650R108 13G Page 1 of 5 Pages UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* TierOne Corporation ( Name of Issuer) Common Stock, $0.01 par value per share (Title of Class of Securities) 88650R108 (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x
